United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1216
                        ___________________________

                                  Lora D. Hamman

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

          Nancy A. Berryhill, Acting Commissioner of Social Security1

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Batesville
                                  ____________

                            Submitted: January 10, 2017
                             Filed: February 24, 2017
                                  [Unpublished]
                                  ____________

Before COLLOTON, MURPHY, and MELLOY, Circuit Judges.
                         ____________

PER CURIAM.




      1
        Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Nancy A. Berryhill
is substituted for Carolyn Colvin as the Acting Commissioner of the Social Security
Administration.
      Lora Hamman applied for disability insurance benefits, asserting that she was
disabled due to a combination of physical and mental impairments. Her application
was denied by an administrative law judge (ALJ), who concluded that she suffered
from severe impairments but was nonetheless capable of performing some work. The
Appeals Council declined to review her case. Hamman then sought judicial review
and the district court2 affirmed the denial of benefits. Hamman appeals, and we
affirm.

       Hamman applied for disability insurance benefits in March 2012, alleging that
she had been disabled since August 2008 due to fibromyalgia, irritable bowel
syndrome, gastritis, depression, anxiety, fast heart rate, and nodules on thyroid. After
a hearing at which Hamman and a vocational expert testified, the ALJ conducted the
five step sequential evaluation analysis and denied her claim. See 20 C.F.R.
§ 404.1520(a)(4). The ALJ found that Hamman suffered from the severe impairments
of major depressive disorder, generalized anxiety disorder, somatoform disorder,
personality disorder, fibromyalgia, and possible small fiber neuropathy. See 20
C.F.R. § 404.1520(a)(4)(ii). The ALJ determined that Hamman had the residual
functional capacity (RFC) to perform a reduced range of sedentary work. Based on
that RFC, the ALJ concluded that Hamman could perform jobs that exist in
significant numbers in the national economy and therefore was not disabled. See 20
C.F.R. § 404.1520(a)(4)(v).

       In assessing Hamman's RFC, the ALJ found that Hamman's statements
concerning the intensity, persistence, and limiting effects of her symptoms were "not
entirely credible." The ALJ also gave "little weight" to the medical source statement
of Hamman's treating physician, Dr. Arun Varadhachary, because it was

      2
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting in part the Proposed Findings and Recommendations
of the Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-
"unexplained," "unsupported by reference to any positive medical findings," and
suggested that "'psychosocial' circumstances were a major factor in the assessment."
According to the vocational expert who testified at the hearing, an individual with the
limitations described by Hamman or Dr. Varadhachary would be unable to work.

       Hamman appeals, arguing that the ALJ's decision was not supported by
substantial evidence. We review de novo a district court order "affirming a denial of
social security insurance benefits and affirm if the ALJ's decision is 'supported by
substantial evidence on the record as a whole.'" Smith v. Colvin, 756 F.3d 621, 625
(8th Cir. 2014) (quoting Teague v. Astrue, 638 F.3d 611, 614 (8th Cir. 2011)).
Substantial evidence is such evidence that "a reasonable mind might accept as
adequate to support" the disability determination, even if the evidence could also
"have supported an opposite decision." Williams v. Sullivan, 960 F.2d 86, 89 (8th
Cir. 1992) (citations omitted).

       Hamman first argues that the ALJ erroneously discounted the opinion of her
treating physician, Dr. Varadhachary. A treating physician's opinion should be given
controlling weight when it "is well-supported by medically acceptable clinical and
laboratory diagnostic techniques and is not inconsistent with the other substantial
evidence in the record." Krogmeier v. Barnhart, 294 F.3d 1019, 1023 (8th Cir. 2002);
see 20 C.F.R. § 404.1527(c)(2). Here, Dr. Varadhachary noted that Hamman's
symptoms were only "partially explained" by her "small fiber neuropathy," but failed
to explain what other medical evidence may support his opinion. Further, the
majority of his assessment consisted of checked boxes and conclusory statements,
which are of limited evidentiary value. Holmstrom v. Massanari, 270 F.3d 715,
720–21 (8th Cir. 2001). The ALJ therefore did not err in declining to give Dr.
Varadhachary's opinion controlling weight, particularly given the other substantial
evidence in the record supporting the ALJ's residual functional capacity assessment.
See Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005).



                                         -3-
       Hamman also argues that the ALJ's finding that she was "not entirely credible"
is not supported by substantial evidence. Hamman is correct that an ALJ may not
find that a claimant with somatoform disorder lacks credibility solely because the
claimant's self reporting of symptoms is not supported by objective medical data; that
disparity itself is symptomatic of somatoform disorder, which "causes [individuals]
to exaggerate [their] physical problems in [their] mind[s] beyond what the medical
data indicate[s]." Easter v. Bowen, 867 F.2d 1128, 1130 (8th Cir. 1989) (emphasis
added). Even assuming that the ALJ erred in this respect, however, reversal is not
warranted because "the remainder of the record . . . support[s] [the] ALJ's credibility
determination." Chaney v. Colvin, 812 F.3d 672, 677 (8th Cir. 2016). Here, the ALJ
also found that Hamman's conservative treatment history and daily activities were
inconsistent with her reported disabling conditions, which provides substantial
evidence to support the ALJ's credibility determination. See Turpin v. Colvin, 750
F.3d 989, 993–94 (8th Cir. 2014).

       The ALJ's determinations were fully supported by the record as a whole.
Further, the somatoform diagnosis of an evaluating psychologist was made in July
2013, four months before the ALJ's decision, and the ALJ considered that diagnosis
in his opinion. We therefore conclude that no further development of the record is
necessary and we affirm the denial of benefits.

MELLOY, Circuit Judge, dissenting.

       At the conclusion of Hamman’s hearing, the ALJ requested that Hamman
undergo a psychological evaluation. The evaluating psychologist subsequently
submitted a report diagnosing Hamman, for the first time, with somatoform disorder.
As we recently noted, somatoform disorders “may, in fact, be debilitating even when
clinical or diagnostic medical evidence does not fully support the claimed symptoms.”
Nowling v. Colvin, 813 F.3d 1110, 1114 (8th Cir. 2016). An individual with a
somatoform disorder “actually believes herself to be experiencing symptoms at a

                                         -4-
greater level of severity than clinical evidence can support.” Id. Accordingly, the
majority correctly notes that an ALJ cannot make an adverse credibility finding
simply because the somatoform sufferer’s complaints are not supported by objective
medical data. See Easter v. Bowen, 867 F.2d 1128, 1131 (8th Cir. 1989).

      The record strongly suggests, however, that neither Hamman nor the ALJ
understood the significance of Hamman’s somatoform diagnosis before the ALJ’s
decision. The evaluating psychologist did not explain the diagnosis in her report.
And the diagnosis came late in the disability determination process, after the ALJ
requested the psychological evaluation at Hamman’s hearing. Because somatoform
disorder, properly understood, places Hamman’s complaints in a different light, I
would remand for further consideration and development of the record.
                       ______________________________




                                        -5-